Citation Nr: 1811416	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  06-28 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a chronic respiratory disability, to include asbestosis.

2.  Entitlement to service connection for limb joints degeneration.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for aortic sclerosis.


ATTORNEY FOR THE BOARD

A. Snoparsky, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Navy from May 1960 to November 1982.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines RO.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In August 2014, the claims were remanded in part to afford the Veteran examinations.  A June 2017 letter informed the Veteran about his VA examinations.  In August 2017, VA received notice that the Veteran failed to appear for his scheduled examinations.  

In an October 2017 letter, the Veteran explained why he failed to report.  While the Veteran received the June 2017 letter, he did not receive his scheduling letter until September 2017, which was after the date for which the scheduled examinations had been set.  

The Veteran also stated his address on the letter had been incomplete, which was what he thought led to the delay in his receipt of the scheduling notice.  The Board finds that this letter, showing that the Veteran was notified too late for his examinations, constitutes good cause for why the Veteran failed to appear for his examinations and that he should be afforded another opportunity to have his examinations performed.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the Veteran's claims file any outstanding VA treatment records.

If possible, the Veteran himself should submit any pertinent new evidence regarding the condition at issue in order to expedite the claim.

2.  Contact the Veteran to confirm what address he would like notices of forthcoming examinations to be sent.

3.  Schedule the Veteran for an examination to determine the nature and etiology of his chronic respiratory disability, to include asbestosis.   

The examiner should review the Veteran's entire file and such review should be noted in the examiner's findings.

The examiner should opine as to the following:

(a) Whether it is at least as likely as not that the Veteran's condition was incurred in or the result of his military service, including exposure to Agent Orange or asbestos.  

(b) Whether it is at least as likely as not that the Veteran's condition was aggravated by his military service.

(c) Whether it is at least as likely as not that the Veteran's condition is proximately due to any of his other service-connected disabilities, including his esophageal reflux disability.

4.  Schedule the Veteran for an examination to determine the nature and etiology of his limb joint degeneration.

The examiner should review the Veteran's entire file and such review should be noted in the examiner's findings.

The examiner should opine as to the following:

(a) Whether it is at least as likely as not that the Veteran's condition was incurred in or the result of his military service.  

(b) Whether it is at least as likely as not that the Veteran's condition was aggravated by his military service.

(c) Whether it is at least as likely as not that the Veteran's condition is proximately due to any of his other service-connected disabilities.

5.  Schedule the Veteran for an examination to determine the nature and etiology of his migraines.

The examiner should review the Veteran's entire file and such review should be noted in the examiner's findings.

The examiner should opine as to the following:

(a) Whether it is at least as likely as not that the Veteran's condition was incurred in or the result of his military service.  

(b) Whether it is at least as likely as not that the Veteran's condition was aggravated by his military service.

(c) Whether it is at least as likely as not that the Veteran's condition is proximately due to any of his other service-connected disabilities, including his hypertension.

6.  Schedule the Veteran for an examination to determine the nature and etiology of his aortic sclerosis.

The examiner should review the Veteran's entire file and such review should be noted in the examiner's findings.

The examiner should opine as to the following:

(a) Whether it is at least as likely as not that the Veteran's condition was incurred in or the result of his military service.  

(b) Whether it is at least as likely as not that the Veteran's condition was aggravated by his military service.

(c) Whether it is at least as likely as not that the Veteran's condition is proximately due to any of his other service-connected disabilities, including diabetic nephropathy with hypertension and cardiovascular complication of left ventricular hypertrophy.

7.  If the benefits sought on appeal remain denied, issue the Veteran a Supplemental Statement of the Case and provide an opportunity respond before the claims file is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

